United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fredonia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Tedd C. Nesbit, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-889
Issued: August 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ November 2, 2007 merit decision which affirmed the denial of her
claim for compensation. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an injury in the performance of duty on April 6, 2007.
FACTUAL HISTORY
On May 21, 2007 appellant, then a 52-year-old rural carrier associate, filed a Form CA-1,
traumatic injury claim, alleging that on April 6, 2007 she injured her right hand and right thumb
when a metal mailbox lid struck her right thumb on the knuckle. She first received medical care
for her injury on May 16, 2007. Appellant stopped work on May 18, 2007.

In a May 29, 2007 letter, the employing establishment advised that appellant had reported
an injury to her right hand when a mailbox lid closed on her right hand on April 6, 2007.
By letter dated June 7, 2007, the Office advised appellant of the factual and medical
evidence needed to establish her claim. It requested that she submit a comprehensive medical
report from her treating physician which included a reasoned explanation as to how the specific
work factors or incidents identified by appellant had contributed to her claimed injury.
Appellant submitted prescription slips dated May 16 and June 1, 2007 from Dr. John J.
Schibli, a general practitioner, who stated that appellant had tendinitis and would be off work
May 18 through 26, 2007. On June 1, 2007 Dr. Schibli diagnosed tendinitis of the right thumb,
anti-inflammatory medication was being taken and that she would be off work until
June 21, 2007.
By decision dated July 11, 2007, the Office denied the claim on the grounds that the
medical evidence was not sufficient to establish that she sustained an injury related to the
April 6, 2007 work incident.
On July 18, 2007 appellant requested a review of the written record. She submitted a
June 12, 2007 factual statement and additional medical evidence.
In a May 31, 2007 progress note, Dr. Schibli reported that appellant was being evaluated
for an injury to her right thumb. Appellant reported that on April 6, 2007, while working as rural
mail carrier, a mailbox lid fell down, striking the knuckle and forefinger of her right hand
causing some swelling. She also reported that she was employed only on weekends and did not
work the weekends of May 18, 19, 25 and 26, 2007 due to swelling and pain. Dr. Schibli noted
some erythema and edema of the metacarpal joint of the thumb and diagnosed tendinitis
secondary to contusion of the right thumb. He advised appellant to stay off work for two to three
weeks until a follow-up appointment. On June 26, 2007 Dr. Schibli opined that appellant could
return to light duty with restrictions.
In a July 17, 2007 report, Dr. Schibli outlined appellant’s medical progress, noting that
physical examination showed some swelling over the dorsum of the thumb. He recommended
that she remain on restrictions for another three weeks. Dr. Schibli opined that appellant’s injury
was caused by the described April 6, 2007 incident. Additional progress reports dated July 17 to
October 9, 2007 were submitted. On September 6, 2007 Dr. Robert A. Kaufmann, a Boardcertified orthopedic surgeon, advised that appellant could return to light-duty work with
restrictions in three weeks. An August 22, 2007 magnetic resonance imaging (MRI) scan was
also provided.
By decision dated November 2, 2007, an Office hearing representative affirmed the
denial of appellant’s claim.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disabilities and/or specific conditions for
which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8

1

5 U.S.C §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id.

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
Appellant filed a claim alleging that she injured her right thumb on April 6, 2007 when a
metal mailbox lid struck her right thumb on the knuckle. The employing establishment
acknowledged that she had reported the incident and the Office accepted that the April 6, 2007
incident occurred at the time, place and in the manner alleged. The Board must consider whether
appellant sustained an injury causally related to the April 6, 2007 employment incident, an issue
which is medical in nature.9
The Board finds that appellant did not submit sufficient medical evidence from an
attending physician addressing how the April 6, 2007 mailbox lid incident caused or contributed
to the claimed injury.
Appellant submitted medical records from Dr. Schibli who provided a history of injury
and diagnosed a contusion to the right thumb with tendinitis. However, Dr. Schibli did not
address how the April 6, 2007 employment incident contributed to her diagnosed conditions.10
In a July 17, 2007 report, he reiterated that appellant’s right thumb condition was caused by the
April 6, 2007 incident; however, his opinion is conclusory and he offered no rationale to support
his finding.11 Dr. Schibli did not explain the processes by which impact from the mailbox lid on
appellant’s thumb on April 6, 2007 would cause or aggravate the diagnosed tendinitis, first
diagnosed on May 16, 2007. He did not provide a full history or address any preexisting
condition. The evidence from Dr. Schibli is therefore of diminished probative value.
The remaining medical evidence of record does not support appellant’s claim. The
September 6, 2007 note from Dr. Kaufmann failed to provide a diagnosis or address causal
relationship. The August 22, 2007 MRI scan report does not contain any opinion on causal
relationship, and is of diminished probative value.
The Office procedures recognize that in clear-cut traumatic injury claims, such as a fall
resulting in a broken arm, a physician’s affirmative statement is sufficient and no rationalized
opinion on causal relationship is needed.12 However, the facts of this case do not provide for
such a conclusion. Appellant sought medical treatment on May 16, 2007, some six weeks after
the April 6, 2007 work incident. The evidence submitted does not provide a reasoned medical
opinion on causal relation between the diagnosed conditions and the accepted work incident.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the mere fact that appellant’s condition became apparent during a period of employment
9

See Jerre R. Rinehart, 45 ECAB 518 (1994).

10

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
11

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (July 2000).

4

nor the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.13 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied her claim for compensation.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained an injury causally related to her April 6, 2007 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 2, 2007 is affirmed.
Issued: August 22, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Dennis M. Mascarenas, supra note 8.

5

